Benham, Justice.
This appeal follows the trial court’s denial of appellant’s request for the issuance of a writ of mandamus. We dismiss the appeal as untimely.
The trial court’s order denying the writ of mandamus and assess*429ing costs against appellant was filed on October 25, 1989. Appellant did not file a notice of appeal until April 25, 1990, six days after the trial court denied his motion for reconsideration. Inasmuch as the motion for reconsideration did not extend the filing date for a notice of appeal (Donnelly v. Stynchcombe, 246 Ga. 118 (269 SE2d 10) (1980)), appellant’s notice of appeal was not filed within 30 days of the final judgment from which he appeals. OCGA § 5-6-38. Therefore, the appeal is dismissed.
Decided September 27, 1990.
David Jones, Jr., pro se.
Michael J. Bowers, Attorney General, Eddie Snelling, Jr., Dennis R. Dunn, Assistant Attorneys General, for appellee.

Appeal dismissed.


All the Justices concur, except Weltner, J., not participating.